     Case 1:14-cr-00006-LJO-BAM Document 30 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1:14-CR-00006-LJO-BAM-1

12                     Plaintiff,

13          v.                                       ORDER TERMINATING SUPERVISED
                                                     RELEASE
14   EUGENE RAULS,
                                                     (Doc. No. 27)
15                     Defendant.

16

17          Defendant’s request for early termination is unopposed by the government and supported

18   by the supervising probation officer. Accordingly, good cause appearing, the request is

19   GRANTED and defendant’s term of supervised release is hereby TERMINATED FORTHWITH.

20   IT IS SO ORDERED.
21
        Dated:    August 7, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                     1
